Citation Nr: 0913269	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted noncompensable service connection 
for bilateral hearing loss and denied service connection for 
tinnitus.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
Veteran's service-connected bilateral hearing loss has been 
manifested by auditory acuity levels of no more than I 
bilaterally.

2.  Resolving all reasonable doubt in the Veteran's favor, 
his tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 
2008); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2008).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As an initial procedural matter, the Board acknowledges that 
in its October 2007 statement of the case and June 2008 
supplemental statement of the case, the RO characterized the 
first of the two issues on appeal as a claim for an increased 
rating for bilateral hearing loss.  Consequently, the RO sent 
the Veteran a May 2008 letter complying with requirements 
enumerated in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Nevertheless, the Board observes that the RO rating 
decision granting service connection for bilateral hearing 
loss is dated July 10, 2006, and the Veteran filed a notice 
of disagreement with that decision that was received at the 
RO exactly one year later, on July 10, 2007.  Accordingly, 
the Board concludes that the first issue on appeal is more 
accurately framed as it appears on the title page of this 
decision, and that the Veteran's claim for an increased 
rating for bilateral hearing loss arises from his 
disagreement with the initial evaluation assigned following 
the grant of service connection.  

Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran with 
respect to the Veteran's hearing loss claim.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the service treatment records and VA and 
private reports of his post-service treatment for bilateral 
hearing loss. The Veteran has also been afforded a formal VA 
examination in June 2006 to evaluate the nature, extent and 
severity of his service-connected hearing loss.  
Significantly, the Board observes that the Veteran has not 
indicated that his bilateral hearing loss has worsened since 
his VA examination, and thus a remand is not required solely 
due to the passage of time since that examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim for an initial increased rating for 
bilateral hearing loss.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Finally, in light of the favorable disposition with respect 
to the Veteran's claim for service connection for tinnitus, a 
discussion as to whether VA's duties to notify and assist the 
appellant have been satisfied is not required.  The Board 
finds that no further notification or assistance is necessary 
with respect to that claim, and deciding the appeal at this 
time is not prejudicial to the Veteran.

Higher Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, as noted above, 
the Board has determined that in this case the Veteran timely 
appealed the rating initially assigned for his hearing loss 
on the original grant of service connection.  The Board must 
therefore consider entitlement to staged ratings for 
different degrees of disability since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, although the Veteran's bilateral hearing 
loss award is effective from January 13, 2006, 38 C.F.R. § 
4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will consider clinical records 
prior to this date, to the extent that they are found to shed 
additional light on the Veteran's disability picture as it 
relates to the rating period on appeal.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2008).  This alternative method provides that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  In 
this case, however, the Veteran's test results do not meet 
the numerical criteria for such a rating based on an 
exceptional pattern of hearing.  Furthermore, no audiologist 
has certified that the speech discrimination test is no 
appropriate because of language difficulties, speech 
discrimination scores, or for any other reason, so the use of 
Table VIa is not warranted.  38 C.F.R. § 4.85(c) (2008).

The pertinent evidence of record consists of a private 
audiology report dated in June 2005 and a VA audiological 
examination dated in June 2006.  

At the June 2005 private examination, the Veteran's pure tone 
thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
70
LEFT
30
20
15
40
60

The average hearing threshold level in the frequencies of 
1000, 2000, 3000, and 4000 Hertz was 38 in the right ear and 
34 in the left ear.  His speech recognition scores were 92 
percent in the right ear and 100 percent in the left ear 
using the C.I.D. W-22 word list.  However, because the 
examiner did not apply the VA-prescribed Maryland CNC speech 
recognition test, the results of this examination may not be 
evaluated under 38 C.F.R. § 4.85 (2008).  Nor is the Board 
able to apply the results of this examination under the 38 
C.F.R. § 4.86(a) criteria since, as noted above, the 
Veteran's test results do not meet the numerical criteria for 
such a rating based on an exceptional pattern of hearing.  
38 C.F.R. § 4.85(c) (2008).

The record thereafter shows that on VA audiological 
examination in June 2006, the Veteran exhibited the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
70
LEFT
25
25
15
45
60

The averages in the frequencies of 1000, 2000, 3000, and 4000 
Hertz were 43 in the right ear and 36 in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear under 
the Maryland CNC speech recognition test.

With respect to the Veteran's right ear, applicable law 
provides that an average pure tone threshold of 43 decibels 
along with speech discrimination of 94 percent warrants a 
designation of Roman Numeral I under Table VI of 38 C.F.R. § 
4.85.  With respect to his left ear, the average pure tone 
threshold of 36 decibels along with speech discrimination of 
96 percent also warrants a designation of Roman Numeral I 
under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 
38 C.F.R. § 4.85, where the right and left ears are each at 
Roman Numeral I, a noncompensable rating is warranted under 
DC 6100.  

The Veteran's June 2006 VA audiometric examination is the 
only clinical evidence of record that is valid and complete 
for rating purposes.  No competent evidence showing more 
severe hearing loss has been submitted.  Thus, the Board 
finds that the disability has not warranted a compensable 
rating at any time since the original date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is sympathetic to the Veteran's position that a 
higher rating is warranted for his service-connected 
bilateral hearing loss.  However, the audiometric examination 
results, as compared to the rating criteria, do not warrant a 
compensable rating for hearing loss.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for an initial compensable rating for bilateral hearing 
loss, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's bilateral hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of a compensable evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  Indeed, there is no 
indication that the condition results in marked interference 
with employment, i.e., beyond that contemplated in the zero 
percent rating.  The condition is also not shown to warrant 
frequent, or indeed, any periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases, 
including tinnitus, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. §  
3.303(b) (2008).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993).
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. §§ 3.303, 3.310.

In this case, the Veteran's service personnel records reflect 
that he served as a Navy electrical/mechanical equipment 
repairman and engine mechanic.  Thus, the Board finds that he 
was likely exposed to acoustic trauma in service. 

Service treatment records indicate that on entrance 
examination in January 1970, the Veteran underwent 
audiological evaluation, which yielded the following results, 
in puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
20
LEFT
15
5
5
5
-5

His service treatment records thereafter show that on 
examination in December 1973, prior to his discharge from 
service, the Veteran was afforded an additional audiological 
evaluation, the results of which were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
50
LEFT
25
25
20
20
45

On the basis of that evaluation, the separation examiner 
diagnosed the Veteran with bilateral high frequency hearing 
loss.  As noted above, he was subsequently awarded service 
connection for that disability, effective January 13, 2006. 

The Veteran now contends that his tinnitus is causally 
related to his service-connected hearing loss.  In support of 
that contention, he has submitted medical literature 
describing, inter alia, general symptoms, common causes, and 
treatment of tinnitus, including an Oregon Health & Science 
University Tinnitus Clinic fact sheet indicating that 
"ninety percent of patients with severe tinnitus also 
experience some hearing loss" and that "tinnitus may be 
worse in patients with hearing loss."

A review of the pertinent clinical evidence includes private 
medical records dated from June 2005 to March 2006.  Those 
records reflect complaints of "ringing and buzzing" in the 
ears, which the Veteran reported had persisted since 1975 and 
been "constant" over the past two years.  Based on the 
Veteran's statements, a private otolaryngologist diagnosed 
tinnitus in March 2006.  The examiner also diagnosed 
sensorineural hearing loss, which he related to the Veteran's 
service and post-service occupational noise exposure.

The Veteran was afforded a VA audiological examination in 
June 2006 in which he reported that his main concern was 
bilateral tinnitus and also complained of "some problems 
hearing at times."  As noted above, audiological evaluation 
was consistent with a diagnosis of bilateral sensorineural 
hearing loss.  Based upon the Veteran's statements, the VA 
examiner diagnosed bilateral tinnitus, but noted that the 
etiology of that condition could not be determined "without 
resorting to mere speculation."

The Board recognizes that neither the Veteran's private 
otolaryngologist nor the June 2006 VA audiological examiner 
expressly related his tinnitus to his service-connected 
hearing loss, or to any other aspect of his military service, 
and that the VA examiner stated that the etiology of the 
tinnitus could not be determined without resulting to 
speculation.  Nevertheless, the Board finds that the 
Veteran's statements that he has experienced tinnitus on an 
ongoing basis since his discharge from service constitute 
competent evidence of a continuity of symptomatology, and the 
Board finds those statements to be credible.  In this regard, 
the Board observes that the Veteran has described symptoms 
consistent with tinnitus --- e.g., "ringing and buzzing" in 
the ears -- and that he is certainly competent to report on 
symptoms that he has experienced.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

In light of the Veteran's credible testimony, the medical 
literature he has provided suggesting a relationship between 
tinnitus and hearing loss, and his own documented history of 
in-service acoustic trauma and service-connected hearing 
loss, the Board finds that the balance of positive and 
negative evidence is at the very least in relative equipoise 
as to whether or not his currently diagnosed tinnitus is 
related to his service-connected hearing loss, or to any 
other aspect of military service.  Resolving all reasonable 
doubt remaining in favor of the Veteran, the Board finds that 
service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


